Case 2:14-cv-01374 Document 1299 Filed 06/02/20 Page 1 of 2 PageID #: 40191




                                                        :�1P�'
                                                           f •
                                                           l
                                                                     FILED
                                                       \1.,·
                                                               .



                                                                     JUNE 2 2020

                                                                      RORY L PERRY II, CLERK
                                                                         U.S. Oistrict Court
                                                                   Southern District of West Vlr lnla
Case 2:14-cv-01374 Document 1299 Filed 06/02/20 Page 2 of 2 PageID #: 40192
